Citation Nr: 0942056	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  03-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and a disorder previously claimed as a nervous 
condition.    

2.  Entitlement to service connection for chronic 
hypertension, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 
as a U.S. Army petroleum storage specialist.  He served in 
the Republic of Vietnam from November 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2002 and 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan which denied 
entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Detroit, Michigan in 
December 2006 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
April 2007 to ensure compliance with due process 
requirements.  However, there is additional evidentiary 
development required prior to adjudication by the Board.  An 
additional remand is necessary at this time.  

It is important to note that an appeal regarding service 
connection for peripheral neuropathy of all extremities was 
perfected for consideration by the Board concurrent with the 
other issues on appeal.  However, subsequent to evidentiary 
development conducted by the RO after the Board's April 2007 
remand, service connection was granted for peripheral 
neuropathy of the bilateral feet and hands.  In light of the 
full grant of the benefit sought, there remains no allegation 
of error of fact or law for appellate consideration in regard 
to this issue.  Thus, the issue of service connection for 
peripheral neuropathy of all extremities is no longer part of 
the current appeal.  

In addition, the Board must acknowledge the recent ruling in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which 
clarified how the Board should analyze claims, specifically 
to include those for posttraumatic stress disorder (PTSD).  
As emphasized in Clemons, though a Veteran may only seek 
service connection for PTSD, the Veteran's claim "cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...."  Id.  In essence, the Court found 
that a Veteran does not file a claim to receive benefits for 
a particular psychiatric diagnosis, such as PTSD, that is 
named on a claims form, but instead makes a general claim for 
compensation for the affliction posed by the Veteran's mental 
condition.  

The Board must analyze the Veteran's current claim for PTSD 
under this framework.  In particular, the April 2002 informal 
claim for PTSD describes symptomatology generally consistent 
with the previously claimed "nervous condition," denied 
without appeal in March 1974.  There is also an as yet 
unadjudicated claim to reopen the issue of service connection 
for a nervous condition dating from March 1992.  The Board 
recognizes that new and material evidence would generally be 
required prior to adjudication pertaining to the previously 
denied nervous condition; however under the broad 
interpretation required by Clemons, as the nervous condition 
symptomatology is inextricably intertwined with the issue of 
service connection for PTSD currently on appeal, the Board 
finds it necessary to consider the Veteran's psychiatric 
symptomatology in its entirety as part and parcel of the 
instant appeal.  See Clemons, supra; see also Velez v. 
Shinseki, --- Vet. App. --- , 2009 WL 3236042 (October 9, 
2009) (interpreting the holding in Clemons in the context of 
a new and material evidence determination).  As such, the 
Board finds it equitable and proper to characterize the issue 
on appeal as seen on the cover page.  

The issues of service connection for hypertension and an 
acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for a psychiatric disorder and 
hypertension are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2009).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

Specifically, the Veteran and his representative have 
identified a private treatment provider, Dr. XW, who has 
recently treated the Veteran for psychiatric complaints.  See 
Board hearing transcript, December 2006; VA Form 21-4142, 
November 2006.  This evidence has not been associated with 
the claims file, and the record does not indicate that the 
identified records have been sought to date.  As VA is on 
notice that these private medical records exist and are 
potentially relevant to the Veteran's claim for service 
connection, a reasonable effort to obtain the outstanding 
private treatment records must be undertaken.  38 C.F.R. 
§ 3.159 (2009).  The Board cannot know what evidence these 
records may contain, and as such cannot tailor the remand 
instructions to any diagnoses that may or may not be 
reflected therein.  However, if the additional private 
treatment records document a currently diagnosed chronic 
acquired psychiatric condition, additional development to 
include a nexus opinion pertaining to that diagnosed 
condition or conditions, will be required.  Id; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As an aside, the Board acknowledges the Veteran's 
representative's statements regarding private treatment 
records from Dr. AK that have not been associated with the 
claims file.  See, e.g., Statement attached to VA Form 646, 
July 2006.  The Board finds that this physician is also 
misidentified in the hearing transcript by a phonetic 
spelling of his last name.  Board hearing transcript, 
December 2006 (misspelling physician's name as Dr. C).  A 
1992 notation from this physician is of record; however the 
Veteran has indicated that this physician is deceased and any 
further records of treatment by this physician are now 
unavailable.  See VA Form 21-4138, March 2004.  As such, 
additional attempts to obtain these records would be futile.  
See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(stating that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  For this 
reason, no further development is required for records from 
this physician.    

The Veteran has also submitted a September 2007 determination 
letter from the Social Security Administration (SSA) that 
indicates the Veteran receives disability benefits due to his 
severe hypertension and diabetes with neuropathy and 
retinopathy.  However, there are no medical records 
associated with this determination letter.  VA has a duty to 
acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documents upon which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  The Veteran's SSA medical records must be requested.

The most recent VA treatment records that have been 
associated with the claims file are dated in December 2004.  
All relevant VA treatment records created since that time 
should be obtained and associated with the claims file.  

Finally, the Board notes that the same VA physician has 
provided three medical nexus opinions stating that the 
Veteran's hypertension is not likely caused or aggravated by 
his service-connected diabetes mellitus.  VA examination and 
opinion statements, November 2008, March 2005, & December 
2004.  However, this physician has not provided an 
explanation of the medical rationale supporting his opinion.  
See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (holding 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).  An addendum to the most 
recent examination report is requested to provide the 
rationale for the provider's opinion.  In addition, the 
examiner is asked to address the representative's contention 
that service connection is warranted because hypertension was 
first diagnosed after the Veteran's diabetes mellitus was 
identified.  See Statement attached to VA Form 646, supra. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain 
updated consent and authorization to 
release medical information from any 
private medical provider with knowledge 
of the Veteran's claimed psychiatric 
disabilities, specifically to include 
Dr. XW identified by the November 2006 
VA Form 21-4142 within the claims file.  
Contact any duly identified and 
authorized provider to obtain the 
relevant medical records.  

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for SSA disability 
benefits.  

3.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
December 2004 forward.  

4.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination must be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

5.  Request an addendum to the November 
18, 2008 examination, from the same 
provider if available, to provide the 
medical rationale for the opinion 
regarding the relationship, if any, 
between the Veteran's identified 
hypertension and his service-connected 
diabetes mellitus.  Per the holding in 
Stefl, the report must include 
sufficient information to support the 
physician's opinion with an analysis 
that the Board can consider and weigh 
against any contrary opinion.  If the 
same examiner is not available, a 
supported opinion from another 
qualified examiner is requested based 
upon the evidence already of record.  A 
new personal examination of the Veteran 
is not required unless an examiner 
determines that an exam is necessary.  

The opining physician is also asked to 
address the representative's contention 
that service connection is warranted 
because hypertension was first 
diagnosed after the Veteran's diabetes 
mellitus was identified.  

6.  If any of the records obtained 
pursuant to this remand document a 
currently diagnosed chronic psychiatric 
disorder (an Axis I diagnosis) other 
than alcohol dependence, schedule the 
Veteran for a VA examination to 
determine the nature and etiology of 
the identified psychiatric disorder(s).  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder 
therein;
(b)  If a current diagnosis of PTSD is 
established, please specify 
       (i) the symptomatology upon 
which the diagnosis is based,
       (ii) the sufficiency of a 
verified in-service stressor to support 
a diagnosis of PTSD, and 
       (iii) whether it is at least as 
likely as not that there is a causal 
nexus between this Veteran's current 
symptomatology and the specific 
verified in-service stressor;
(c)  If a current Axis I diagnosis 
other than PTSD is established, 
identify the approximate date of onset 
for any current chronic acquired 
psychiatric condition, at least 
specifying onset prior to military 
service, during service, or since 
military service;
(d)  Opine whether any current 
psychiatric disability was incurred in 
or aggravated by active military 
service; 
(e)  If any current psychosis is 
identified, opine as whether it is as 
likely as not, based upon the evidence 
of record, that psychosis was present 
within one year from discharge from 
active military service.  

A medical rationale must be provided 
for all stated opinions.  

7.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination, or examinations, which may be 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


